Appeal from a judgment of the County Court of Fulton County in favor of plaintiffs, entered December 30, 1980, upon a decision of the court at Trial Term (Best, J.), without a jury. Plaintiffs commenced this action to foreclose a mechanic’s lien arising out of work, labor and services which they allegedly performed in the construction of a building for defendants, and, as damages, they sought the sum of $3,869. In response, defendants denied the claim and counterclaimed against plaintiffs for the sum of $6,000, based upon plaintiffs’ allegedly negligent, careless and improper workmanship. The matter was tried without a jury, and ultimately, the court granted plaintiffs judgment in the amount of $3,869 and found for defendants on their counterclaim in the amount of $655, so that the net sum due plaintiffs from defendants was $3,214, together with interest and costs. On this appeal, defendants seek a reversal of the trial court’s judgment, and in their brief they challenge only the court’s resolution of issues of fact and credibility presented at the trial. Significantly, however, the court fully and adequately explains its resolution of these factual and credibility issues in its decision, and defendants’ arguments do not establish that the decision was against the weight of the evidence. Under these circumstances, the judgment should not be disturbed (cf. Burnett Process v Richlar Inds., 55 AD2d 812, mot for lv to app den 41 NY2d 801; Collins v Wilson, 40 AD2d 750). Judgment affirmed, with costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.